Opinion by
Judge Lindsay :
The stakeholders of any money, or other thing.that may be staked on any bet or wager, shall, when notified, return the same to the person making the state or deposit, and for failing so to do the amount or value of the stake may be recovered from him by the party aggrieved. Sec. 5, Art. 1, Chap. 47, Gen. Stat.
Appellant swears that he told Cunningham to tell McGill, the stakeholder, to hold the money until the dispute concerning the race was settled, and that he could give as good a bond as the party with whom he -bet. Cunningham confirms this, statement, and says that he told McGill he had better not pay the money to Kanable, and to hold it till the dispute should be settled.
There is no pretense that Cunningham notified McGill to return-the money to appellant, nor that he was requested or directed so to notify him. It is therefore immaterial whether McGill was or not justifiable in paying the money to Kanable. It is sufficient for the purposes of this case, that he has not yet been notified to return it to the appellant, and such notification is an essential prerequisite to his (appellant’s) right of action against him.
Judgment affirmed.